Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Terminal Disclaimer
1.	The terminal disclaimer filed on December 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (of US. Patent No. 10,515,689) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Acknowledgment is made of applicant’s Amendment, filed 12/16/2020.   The changes and remarks disclosed therein were considered.
	An amendment of the specification has been amended.  Claims 1-20 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 12/16/2020 with respected to the rejection of Lu Shih-Line Linus have been fully considered and are persuasive (see pages 8-9 of an amendment filed 12/16/20).  The rejection of Lu Shih-Line Linus has been withdrawn.
Allowable Subject Matter
3.	Claims 1-20 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Lu Shih-Line Linus, Hung Chun-Hsiung and Kim Youn Cheul taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a control circuit configured to identify an address of a first row of the memory array containing a weak cell, and store corresponding address information in a storage device; and an address decoding circuit configured to receive the address information stored in the storage device, and in response to the address information matching an address of the first row received in a read operation, activate a second row of the memory array simultaneously with the first row being activated” in a circuit as claimed in the independent claim 1.  Claims 2-9 are also allowed because of their dependency on claim 1; or
Per claim 10: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “receiving an address signal at a first address decoding circuit, the address signal including address information corresponding to an address of a first row of a memory array, the first row of the memory array including the memory cell; receiving the address signal and stored address information at a second address decoding circuit; and in response to the received address signal and stored address information: using the first address decoding circuit to activate the first row of the memory array, and using the second address decoding circuit to simultaneously activate a second row of the memory array” in a method of activating a memory cell as claimed in the independent claim 10.  Claims 11-16 are also allowed because of their dependency on claim 10; or
Per claim 17: there is no teaching, suggestion, or motivation for combination in the prior art to the steps of “identifying an address of a first row of the memory array containing a weak cell; storing corresponding address information in a storage device; receiving the address information stored in the storage device; and in response to the address information matching an address of the first row received in a read operation, activating a second row of the memory array simultaneously with the first row being activated” in a method of activating a memory cell as claimed in the independent claim 17.  Claims 18-20 are also allowed because of their dependency on claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Pho M. Luu whose telephone number is 
571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.